Citation Nr: 0602332	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  98-10 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for vertigo as secondary to 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel



INTRODUCTION

The veteran had active service from January 1960 through May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In May 2005, the appeal was remanded to obtain additional 
development.  In particular, the RO was required to both send 
a duty to notify letter to the veteran and to collect the 
veteran's records from the VA Medical Center (VAMC) in San 
Juan.  Both the duty to notify letter and the treatment 
records are now part of the record and the case is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The RO obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran is service connected for bilateral hearing 
loss.

3.  Competent medical evidence fails to establish a 
connection between the veteran's vertigo symptomology and 
either active service, or his service-connected bilateral 
hearing loss.


CONCLUSION OF LAW

The criteria for service connection for vertigo as secondary 
to service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1331 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for vertigo as secondary 
to his service-connected bilateral hearing loss.  Because the 
record is devoid of evidence to suggest a connection between 
the veteran's vertigo and his bilateral hearing loss, the 
preponderance of the evidence is against the veteran's claim.

Law and Regulations

"[T]o prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  See Pond 
v. West, 12 Vet. App. 341, 346 (1999).  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1131;  
38 C.F.R. § 3.303(a).

Also, service connection may be granted on a secondary basis 
for a disability that is proximately due to a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition.  When aggravation of 
a nonservice-connected condition is proximately due to a 
service-connected condition, the veteran shall be compensated 
for the degree of disability - but only that degree - over 
and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The veteran's service medical records, VA treatment records, 
VA examination reports, and private treatment records were 
all reviewed.  His bilateral hearing loss is service 
connected and presently rated as 20 percent disabling.  He 
contends that he currently suffers from vertigo, which he 
believes was caused by his service-connected bilateral 
hearing loss.

The veteran's service medical records make no mention of 
vertigo or dizziness or unbalance.  His January 1960 
induction examination did not evaluate the ear, and the 
report did not reflect any vertigo complaints.  The ears were 
examined for the February 1962 separation examination and the 
veteran's deafness was noted in the report, but, again, the 
veteran made no complaints of vertigo symptomology.

The September 1968 VA examination report specifically notes 
"no intermittent nausea, vomiting, vertigo."  It was not 
until June 1990 that the veteran was treated for vertigo.  He 
was seen in the emergency room at Fundacion Hospital 
Metropolitano and diagnosed with Postural Vertigo.  He saw 
Dr. Hogan in April 1995 complaining of imbalance and vertigo, 
and, in September 1995 Dr. Fuertes diagnosed Dramamine for 
the condition.  The record reflects treatment with Dr. Hogan 
again in March 1998.

VA treatment for vertigo symptomology began in February 1998 
with complaints of dizziness, but no diagnosis.  He treated 
at the VAMC in San Juan several times between 2001 and 2003 
for vertigo and dizziness.

VA gave the veteran several VA audio examinations between 
1996 and 2004.  A history of vertigo was noted in several 
reports.  The most recent VA examination was in February 
2004.  The findings were normal for the auricle, external 
canal, tympanic membrane, and mastoids.  The examiner found 
no active ear disease and opined that the "veteran's 
description of vertigo is not associated to the type of 
hearing loss for which he is service connected.  There is no 
other ear condition/disease to explain his complaint."

The veteran's most recent diagnosis is a January 2005 
diagnosis of Meniere's disease from the VAMC in San Juan.  
The treatment record remarks that Meniere's disease is a 
combination of tinnitus, dizziness, and hearing loss.  No 
vertigo is mentioned.

The record reflects intermittent complaints of vertigo 
symptomology since 1990, almost thirty years post-service, 
with several vertigo diagnoses between 1990 and the present.  
The record is devoid of evidence to establish a connection 
with the veteran's vertigo and either his active service, or 
his service-connected bilateral hearing loss.  Thus, the 
preponderance of the evidence is against the veteran's claim 
and it is, therefore, denied.

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify a veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.   
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  In particular, VA must notify the veteran 
of the following:  (1) any information and evidence needed to 
substantiate the claim; (2) which information the veteran is 
expected to provide to VA; (3) which information VA will 
attempt to obtain on the veteran's behalf; and (4) the 
requirement that the veteran submit to VA any pertinent 
evidence in his possession.  38 C.F.R. § 3.159(b)(1) (2005).

Compliance with 38 U.S.C.A § 5103 requires that the notice 
requirement be accomplished prior to an initial unfavorable 
determination by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 1112 (2004).  Here, the 
February 1998 rating decision predated the November 9, 2000 
effective date of VA's notice requirement; therefore, no 
notice letter was sent prior to the rating decision.  There 
is no error in the RO's not providing notice prior to the 
initial adjudication decision where such notice was not 
mandated at the time.  Pelegrini, 18 Vet. App. at 120.  Here, 
notices have since been provided that informed the veteran of 
the basis for the decision, what types of evidence would be 
needed, and how the evidence would be secured. 

The December 2003 letter notified the veteran of what was 
needed to establish a service connection claim, what was 
already in the claims file, and what VA was responsible for 
obtaining.  It also notified the veteran that he was 
responsible for ensuring that VA received all evidence in 
support of the claim.  The May 2005 Board Remand found that 
this letter did not notify the veteran of what was needed for 
his claim for service connection on a secondary basis, so a 
second letter was sent in May 2005 that described what was 
needed to establish a secondary service connection claim.  
The May 2005 letter also updated the veteran as to what was 
contained in his claims file and what VA was seeking to 
collect.  It also asked the veteran to ensure that all 
necessary evidence, not in Federal agency possession, was 
provided to VA.  Thus, the two notice letters satisfied all 
elements of the notice requirement.  After the notice was 
provided, a Supplemental Statement of the Case (SSOC), re-
adjudicating the veteran's claims, was provided to the veteran 
in September 2005.  This action essentially cured the error in 
the timing of the notice.  Despite the timing of these 
letters, the veteran was afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal  

VA has also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran's service medical records and VA medical 
records were collected and placed in the claims file, as were 
private treatment records.  The veteran was also afforded 
several VA audiology and ear disease examinations in order to 
develop his claim.  He has not notified VA of any additional 
relevant evidence not presently found in the claims file.  
Thus, VA met its duty to assist the veteran.



ORDER

Entitlement to service connection for vertigo as secondary to 
service-connected bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


